June 25, 2012 Craig D. Wilson Sr. Asst. Chief Accountant United States Securities and Exchange Commission Washington, D.C.20549 Re: VHGI Holdings, Inc. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed April 16, 2012 Form 8-K/A Med May 3, 2012 Form 10-Q for the Quarterly Period Ended March 31, 2012 Filed May 21, 2012 File No. 000-17520 Gentlemen: On behalf of VHGI Holdings, Inc. (the “Company”), this letter responds to your comment letter dated May 29, 2012, and follows up on our letter to you of June 12, 2012.The Company is still in the process of completing answers in response to your comments and, in an effort to respond to all comments simultaneously rather than piecemeal, will require additional time. It is currently the Company’s expectation that it will file a complete response on or before July 9, 2012. Please do not hesitate to call Rick Dahlson at (214) 953-5896 with any questions or further comments you may have regarding this filing. Sincerely, Douglas P. Martin Chief Executive Officer cc:Richard F. Dahlson, Jackson Walker L.L.P.
